DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 July 2017 has been entered. 
Acknowledgement is made to applicant's amendment of claims 1-2 and 20. Claims 18-19 are cancelled. Claims 1-17 and 20-22 are pending in this application.  
Allowable Subject Matter
Claims 1-17 and 20-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1-2, 20 with particular attention to the structural limitations of having “a first sipe linearly extending from the first slot and terminating within the one of the first blocks, and a second sipe linearly extending from the second 
“the first land portion has a plurality of first transverse grooves such that each of the first transverse grooves is linearly extending and inclined in a first direction with respect to a tire axial direction and completely across the first land portion, and a plurality of first blocks formed between the first transverse grooves such that at least one of the first blocks has a first slot extending from a first side surface of the one of the first blocks on one side in the tire axial direction, a second slot extending from a second side surface of the one of the first blocks on an opposite side in the tire axial direction, a first sipe linearly extending from the first slot and terminating ,within the one of the first blocks, and a second sipe linearly extending from the second slot and terminating within 
“a first sipe linearly extending from the first slot and terminating within the one of the first blocks, and a second sipe linearly extending from the second slot and terminating within the one of the first blocks without intersecting the first sipe, each of the first sipe and the second sipe is inclined in a second direction opposite to the first direction with respect to the tire axial direction, [[ and]] the tread part has an asymmetric tread pattern with respect to a tire equator such that the outer-side shoulder land portion includes a plurality of transverse grooves extending from the outer-side main groove to the outer-side tread edge, and a plurality of sipes extending from the outer-side tread edge toward the outer-side main groove and terminating within the outer-side shoulder land portion, and that the inner-side shoulder land portion includes a plurality of transverse grooves extending from the inner-side main groove to the inner-side tread edge, and a plurality of sipes extending from the inner-side tread edge to the inner-side main groove, and each of the first sipe and the second sipe is inclined in a second direction opposite to the first direction with respect to the tire axial direction” as recited in claim 20.
The closest prior art of record is considered to be Takemori (U.S. Publication 2017/0057297) which discloses a tread rubber, a plurality of circumferential main 
Applicant contends in the Remarks, filed 01/08/2021, on page 2 that:
Specifically, Takemori refers to Fig. 3 and describes sipes (5L 52) formed in land portions (31, 32). As understood from Fig. 3, the sipes (51) originating from slot-like portions of main grooves (2 L 22) are always formed parallel to lug grooves ( 41, 42) extending across the land portions (31, 32). In other words, these sipes (51) are always inclined at the same angle in the same direction as the lug grooves (41, 42). Furthermore, the lug grooves (41, 42) have middle portions extending in the circumferential direction of the tire, which is perpendicular to the axial direction of the tire and thus is not inclined in the opposite direction (i.e., not the opposite inclination). Takemori simply states that the combination of the two dimensional sipes (51) and the three dimensional sipes (52) ensures the edge component of the land portions (31, 32) and improves traction, not the inclination direction of the sipes with respect to the inclination direction of the lug grooves as recited in Claim 2, much less sipes formed to incline at an angle smaller than an angle of transverse grooves with respect to the tire axial direction as recited in Claim 4. Thus, Applicant respectfully submits that one would not form the sipes having different inclinations than the lug groove to increase the edge effects of the land portion (31). Applicant's 

This argument is convincing. Takemori simply states that the combination of the two dimensional sipes (51) and the three dimensional sipes (52) ensures the edge component of the land portions (31, 32) and improves traction, not the inclination direction of the sipes with respect to the inclination direction of the lug grooves; and further does not disclose the structure of having each of the first sipe and the second sipe be inclined in a second direction opposite to the first direction with respect to the tire axial direction. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claims 1-2, 20 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749